DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on January 29, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

3.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on December 29, 2020, which has been entered in the above identified application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-12, 14-16, and 18-21 of U.S. Patent No. 10,379,736, in view of Kwon et al (Pub. No. US 2009/0313567 A1), and further in view of Ohwa et al (Pub. No. US 2005/0210410). Representative independent claim 1 of the instant application is shown below in the table.

Instant Application 16/449739
U.S. Patent No. 10,379,736
1. An information processing apparatus comprising: a touch panel; a display; at least one processor; and a computer-readable medium encoded with instructions which, when executed 

detect, with the touch panel, a first operation movement and a second operation movement;
detect a first movement and a second movement based on the input from the detection section;
control to display, with the display, a first layout which includes a plurality of display objects of a same level of a hierarchical structure, an intermediate display for indicating a layout shift from the first layout to a second layout as an animation, and the second layout; 
initiate display by the display unit of a first layout which includes a plurality of objects, an intermediate state for indicating a layout shift from the first layout to a second layout as an animation, and the second layout;
scroll the plurality of display objects, in response to the first operation movement, in a state of the first layout and the second layout; and 

shift, by the intermediate display, from the first layout to the second layout dynamically in response to the second operation movement,





wherein a state of the intermediate display comprises a first intermediate state capable of shifting to the first layout and a second intermediate state capable of shifting to the second layout, 
wherein a change between the first intermediate state and the second intermediate state is based on a position change of an operation object of the second operation movement,
wherein, when the operation object of the second operation movement is released from the touch panel in the first intermediate state, the plurality of display objects moved by the second operation movement goes back to the first layout automatically,
scroll the plurality of objects in response to the first movement in a state of the first layout and the second layout; 

shift from the first layout to the second layout dynamically in response to the second movement in the intermediate state; 

determine an arrangement of the second layout in response to a start position information of the second movement;

determine a movement of the animation in the intermediate state in response to a movement distance of the second movement; 
initiate display by the display unit, when the movement distance of the second movement is less than a predetermined threshold, of the movement of the animation indicating the intermediate state is returning to the first layout;  and
wherein, when the operation object of the second operation movement is released from the touch panel in the second intermediate state, the plurality of display objects moved in accordance with the second operation movement is kept moving to the second layout automatically.

wherein the first layout is an icon group including only the plurality of objects in a lateral row, and the second layout is the icon group including only the plurality of objects in a vertical row, and
.
wherein the second layout includes descriptions of content associated with each object of the plurality of objects included in the icon group and located to the right of the icon group.


initiate display by the display unit, when the second movement is detected during the movement of the animation indicating the intermediate state is returning to the first layout, of the movement of the animation indicating a return to the intermediate state


The ‘736 patent does not specifically recite the limitations of a computer-readable medium and “wherein, when the operation object of the second operation movement is released from the touch panel in the second intermediate state, the plurality of display objects moved in accordance with the second operation movement is kept moving to the second layout automatically.” However, Kwon discloses a terminal apparatus having a memory unit [paragraph 46] storing instructions [paragraph 48] to perform the functions of displaying a plurality of objects in a list layout [paragraph 58]. A user may change the layout of a plurality of objects by dragging and dropping a particular object in a direction perpendicular to the scroll direction of the list [paragraph 60; paragraph 80, lines 8-10]. If the dragged length of an object is equal to or more than a predetermined length, selected objects will move to a dropped area [paragraph 74; paragraph 80, lines 8-10]. This would shorten the input operation required to change the layout of objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the layout transition of the ‘736 patent after dragging for a predetermined length, as taught by Kwon. This would shorten the input operation required to change the layout of objects.
The ’736 patent in view of Kwon do not expressly teach that the plurality of display objects displayed in the first layout is “of a same level of a hierarchical structure” and “wherein the first layout is an icon group including only the plurality of objects in a lateral row, and the second layout is the icon group including only the plurality of objects in a vertical row, and wherein the second layout includes descriptions of content associated with each object of the plurality of objects included in the icon group and located to the right of the icon group. Ohwa discloses displaying a group of icons in a first layout [figure 11]. The thumbnail shown in [figure 11] represent icons A1-A4 that are in the same hierarchy under a media icon and having the attribute “sports” [paragraphs 112-113; figure 7]. Upon selection of an icon group, the first layout is changed to a second layout in a vertical row [paragraphs 119-120; figures 12-13]. The second layout contains descriptions of content associated with the icon group selected to the right of each object [figure 13]. This would help the user better identify the content associated with the objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide descriptions of the objects of the ‘736 patent in view of Kwon to the right of the object group where the objects belong to the same hierarchical structure, as taught by Ohwa. This would provide a more organized way to help the user better identify the content associated with the objects.
	Independent claims 19 (method) and 20 (computer readable medium) of the instant application recite similar limitations to those of independent claim 1 (apparatus) of the instant application. Independent claims 20 (method) and 21 (computer-readable medium) of the ‘736 patent recite similar limitations to those of independent claim 1 (apparatus) of the ‘736 patent. Therefore, similar to the table above, claims 19 and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 21 of the ‘736 patent, in view of Kwon, and further in view of Ohwa.
	Each of the dependent claims 2-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over one of claims 1, 3-5, 8-12, 14-16, and 18-19 of the ‘736 patent, in view of Kwon, and further in view of Ohwa.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al (U.S. Patent No. 9,513,765) in view of Murrett et al (Pub. No. US 2010/0070913 A1), in view of Kwon et al (Pub. No. US 2009/0313567 A1), and further in view of Ohwa et al (Pub. No. US 2005/0210410).

8-1.	Regarding claims 1, 19, and 20, Miyazaki teaches the claim comprising: a touch panel; a display; at least one processor; and a computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the information processing apparatus to: detect, with the touch panel, a first operation movement and a second operation movement, by disclosing an information display terminal having a touch panel [column 10, lines 40-49], display, control unit, and storing unit [column 11, lines 16-37] that detects the moving state of contact points [column 15, lines 40-42].
Miyazaki teaches control to display, with the display, a first layout which includes a plurality of display objects of a same level of a hierarchical structure, an intermediate display for indicating a layout shift from the first layout to a second layout as an animation, and the second layout, by disclosing displaying a plurality of objects in an initial display [column 11, line 66 to column 12, line 12; figure 3; column 15, lines 23-24, figure 5C; column 20, lines 27-43; figure 10] and based on touch input, changing the degree of overlap when moving the objects to another layout [column 16, lines 23-43; figure 5D; column 22, lines 34-54; figures 10, 11A-D, 14-16]. Although [column 12, lines 9-12] disclose that the objects in a layout may include a folder 211 and data 212-216, the objects within a layout may also just be items within a same hierarchical structure without a folder, such as musical album jackets that belong to the same genre [column 20, lines 21-26; figures 14-16].
Miyazaki teaches... shift, by the intermediate display, from the first layout to the second layout dynamically in response to the second operation movement, by disclosing based on touch input, changing the degree of overlap when moving the objects to another layout [column 16, lines 23-43] such as from [figure 5C] to [figure 5D]. Touch input continues until an amount of overlap between the objects becomes 0, in which case the transition from the initial display to another layout will be complete [column 23, lines 7-12; figures 14-16; column 26, lines 14-22].
Miyazaki teaches wherein a state of the intermediate display comprises a first intermediate state capable of shifting to the first layout and a second intermediate state capable of shifting to the second layout, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [column 16, lines 23-43, figures 5A-5D; column 22, lines 55-63; column 26, lines 10-18, 23-31]. As shown in [figure 11B] and [figure 11C], a first and second intermediate state may be entered. During the touch operation, if there is still overlap between display objects of the selected object column and drag has stopped for over a predetermined time, then the display will transition back to the state of the initial display [column 23, line 60-64; column 26, lines 23-38]. If there is no more overlap between the display objects of the selected object column, transitioning to the new layout [column 26, lines 14-22].
wherein a change between the first intermediate state and the second intermediate state is based on a position change of an operation object of the second operation movement, by disclosing that that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [column 16, lines 23-43; column 22, lines 55-63; column 26, lines 10-18, 23-31].
Miyazaki teaches wherein, when the operation object of the second operation movement is released from the touch panel in the first intermediate state, the plurality of display objects moved by the second operation movement goes back to the first layout automatically, by disclosing that if there is still overlap between display objects of the selected object column and drag has stopped for over a predetermined time, then the display will transition back to the state of the initial display [column 23, line 60-64; column 26, lines 23-38].
Miyazaki teaches... wherein the first layout is an icon group including only the plurality of objects in a lateral row, and the second layout is the icon group including only the plurality of objects in a vertical row, by disclosing that the objects may be initially displayed in a lateral row [figure 5C] and then dragged to a vertical row [column 16, lines 23-43; figure 5D].
Although Miyazaki discloses moving the objects in the initial display based on touch input [column 16, lines 23-43; figures 5A-D; column 22, lines 34-54; figures 10, 11A-D, 14-16], Miyazaki does not expressly teach scroll the plurality of display objects, in response to the first operation movement, in a state of the first layout. Murrett discloses displaying a plurality of objects in a stack along a simulated z-axis that can be navigated by a user moving a finger along a vector collinear to the simulated z-axis [paragraph 51; figure 4D]. This would provide an easy way to traverse objects within a stack. It would have been obvious to one of ordinary skill in the art before the invention was made to scroll through objects in a stack using touch movement, as taught by Murrett. This would provide an easy way to traverse objects within a stack.
scroll the plurality of display objects, in response to the first operation movement, in a state of... the second layout. Kwon discloses displaying a plurality of objects in a list layout that may be scrolled using a grab-and-drag operation [paragraph 59]. This would allow a user to easily scroll through objects in a list. It would have been obvious to one of ordinary skill in the art at the time the invention was made to scroll through objects in a list using touch movement, as taught by Kwon. This would allow a user to easily scroll through objects in a list.
	Miyazaki does not expressly teach wherein, when the operation object of the second operation movement is released from the touch panel in the second intermediate state, the plurality of display objects moved in accordance with the second operation movement is kept moving to the second layout automatically. Kwon discloses displaying a plurality of objects in a list layout [paragraph 58]. A user may change the layout of a plurality of objects by dragging and dropping a particular object in a direction perpendicular to the scroll direction of the list [paragraph 60; paragraph 80, lines 8-10]. If the dragged length of an object is equal to or more than a predetermined length, selected objects will move to a dropped area [paragraph 74; paragraph 80, lines 8-10]. This would shorten the input operation required to change the layout of objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the layout transition of Miyazaki after dragging for a predetermined length, as taught by Kwon. This would shorten the input operation required to change the layout of objects.
Miyazaki-Murrett-Kwon do not expressly teach wherein the second layout includes descriptions of content associated with each object of the plurality of objects included in the icon group and located to the right of the icon group. Ohwa discloses displaying a group of icons in a first layout [figure 11]. The thumbnail shown in [figure 11] represent icons A1-A4 that are in the same hierarchy under a media icon and having the attribute “sports” [paragraphs 112-113; figure 7]. Upon selection of an icon group, the first layout is changed to a second layout in a vertical row [paragraphs 119-120; figures 12-13]. The second layout contains descriptions of content associated with the icon group selected to the right of each object [figure 13]. This would help the user better identify the content associated with the objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide descriptions of the objects of Miyazaki-Murrett-Kwon to the right of the object group, as taught by Ohwa. This would help the user better identify the content associated with the objects.

8-2.	Regarding claim 2, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein the position change includes a movement speed of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D]. Since the amount of movement of the objects corresponds to the amount of dragging operation, the movement of the objects would be based on the speed of the dragging operation.

8-3.	Regarding claim 3, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein the position change includes a movement distance of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D].

8-4.	Regarding claim 4, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 3, wherein the movement distance of the second operation movement is a distance between an initial position of the operation object when the operation object contacts the touch panel and a position of the operation object when the operation object is released from the touch panel, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on [Miyazaki, column 22, lines 55-63; column 26, lines 10-18, 23-31] and when the drag operation is released, determining whether the dragged length is equal to or more than a predetermined length [Kwon, paragraph 74; paragraph 80, lines 8-10].

8-5.	Regarding claim 5, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 3, wherein when movement distance of the second operation movement when the operation object is released from the touch panel is greater than a first threshold and less than a second threshold, the state of the intermediate display is the first intermediate state, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [Miyazaki, column 22, lines 55-63; column 26, lines 10-18, 23-31]. As shown in [Miyazaki, figure 11B], a first intermediate state may be entered. The first threshold may be some distance before the dragged position in the intermediate state shown in [Miyazaki, figure 11B] and the second threshold may be some distance beyond the dragged position in the intermediate state shown in [Miyazaki, figure 11B].

8-6.	Regarding claim 6, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 5, wherein the second threshold is greater than the first threshold, by disclosing that the first threshold may be some distance before the dragged position in the intermediate state shown in [Miyazaki, figure 11B] and the second threshold may be some distance beyond the dragged position in the intermediate state shown in [Miyazaki, figure 11B].

8-7.	Regarding claim 7, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 5, wherein when movement distance of the second operation movement when the operation object is released from the touch panel is greater than the second threshold, the state of the intermediate display is the second intermediate state, by disclosing [Miyazaki, figure 11C], which represents a second intermediate [Miyazaki, figure 11B] and the dragged position in the intermediate state shown in [Miyazaki, figure 11C].

8-8.	Regarding claim 8, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein a number of objects being displayed is different between the first layout and the second layout, by disclosing that changing the layout decreases the number of objects displayed [Miyazaki, figures 14-16].

8-9.	Regarding claim 9, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein a number of objects being displayed in the first layout is larger than a number of objects being displayed in the second layout, by disclosing that the initial display contains more objects than the changed layout [Miyazaki, figures 14-16].

8-10.	Regarding claim 10, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein information which is related to the plurality of display objects and is not included in the first layout, is displayed in the second layout, by disclosing displaying affiliated information of each object in the changed layout [Miyazaki, column 23, lines 37-41; figures 10, 14-16].

8-11.	Regarding claim 11, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein the computer-readable medium further causes the information processing apparatus to determine whether the state of the intermediate display is the first intermediate state or the second intermediate state in response to information of variables that varies depending on the second operation movement, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [Miyazaki, column 22, lines 55-63; column 26, lines 10-18, 23-31]. Thus, the intermediate states shown in [Miyazaki, figures 11B,C] are determined based on the distance the object is dragged.

8-12.	Regarding claim 12, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 11, wherein, when the information of the variables is less than a predetermined threshold, the computer-readable medium further causes the information processing apparatus to determine the state of the intermediate display to be the first intermediate state, by disclosing that the first intermediate state may be entered as shown in [Miyazaki, figure 11B]. The predetermined threshold may be some distance after the dragged position in the intermediate state shown in [Miyazaki, figure 11B].

8-13.	Regarding claim 13, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 11, wherein, when the information of the variables is more than a predetermined threshold, the computer-readable medium further causes the information processing apparatus to determine the state of the intermediate display to be the second intermediate state, by disclosing that the second intermediate state may be entered as shown in [Miyazaki, figure 11C]. The predetermined threshold may be some distance before the dragged position in the intermediate state shown in [Miyazaki, figure 11C].

8-14.	Regarding claim 14, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 11, wherein the information of the variables includes a movement speed of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D]. Since the amount of movement of the objects corresponds to the amount of dragging operation, the movement of the objects would be based on the speed of the dragging operation.

wherein the information of the variables includes a movement distance of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D].

8-16.	Regarding claim 16, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein the plurality of display objects comprise photographs, by disclosing that the objects may be photographs [Miyazaki, column 27, lines 47-50].

8-17.	Regarding claim 17, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 16, wherein the photographs are arranged based on date information, by disclosing sorting object based on a time
related to the objects [Murrett, paragraph53]. This would allow a user to more easily find an object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to sort objects based on a time related to the objects, as taught by Murrett. This would allow a user to more easily find an object.

8-18.	Regarding claim 18, Miyazaki-Murrett-Kwon-Ohwa teach all the limitations of claim 1, wherein the plurality of display objects comprise thumbnail icons, by disclosing displaying thumbnails [Miyazaki, figure 10].

Response to Arguments
9.	The Examiner acknowledges the Applicant’s amendments to claims 1, 19, and 20.
	Regarding claim 1, Applicant alleges that Miyazaki et al (U.S. Patent No. 9,513,765) “is completely silent regarding any first layout that is an icon group including only a plurality of objects of a same level of a hierarchical structure in a lateral row, and second layout that is the icon group including only the plurality of objects in a vertical row, and the second layout includes descriptions of content associated with each object of the plurality of objects included the icon group located to the right of the icon group, the second layout including descriptions of content associated with each object of the plurality of objects included in the icon group and located to the right of the icon group,” as has been amended to the claim, because Miyazaki discloses moving a plurality of objects into a list display state where such list display state includes a folder and data that are on different levels of a hierarchical structure.
	Contrary to Applicant’s arguments, Miyazaki discloses displaying a plurality of objects in an initial display [column 11, line 66 to column 12, line 12; figure 3; column 15, lines 23-24, figure 5C; column 20, lines 27-43; figure 10] and based on touch input, changing the degree of overlap when moving the objects to another layout [column 16, lines 23-43; figure 5D; column 22, lines 34-54; figures 10, 11A-D, 14-16]. Although [column 12, lines 9-12] disclose that the objects in a layout may include a folder 211 and data 212-216, the objects within a layout may also just be items within a same hierarchical structure without a folder, such as musical album jackets that belong to the same genre [column 20, lines 21-26; figures 14-16]. As shown when changing the layouts in [figures 14-16], the objects do not include a folder and different hierarchical levels.
	Applicant alleges that Ohwa et al (Pub. No. US 2005/0210410) is completely silent regarding any first layout that is an icon group including only a plurality of objects of a same level of a hierarchical structure in a lateral row, and second layout that is the icon group including only the plurality of objects in a vertical row, and the second layout includes descriptions of content associated with each object of the plurality of objects included the icon group located to the right of the icon group, the second layout including descriptions of content associated with each object of the plurality of objects included in the icon group and located to the right of the icon group, as has been amended to the claim, because the thumbnail icons of Ohwa include a [paragraphs 110, 117-120] such that the thumbnail icons included in the selected thumbnail icon group include icons on different hierarchical levels (e.g., representative thumbnail, thumbnail icon) of a hierarchical structure.
	Contrary to Applicant’s arguments, Examiner is not using the teaching from Ohwa of changing the layouts from the one shown in [figure 7] through the states shown in [figures 8-10] to the layout shown in [figure 11]. Examiner is using the teaching in Ohwa of changing the layouts from the one shown in [figure 11] to the one shown in [figure 13] where the thumbnail shown in [figure 11] represent icons A1-A4 that are in the same hierarchy under a media icon and having the attribute “sports” [paragraphs 112-113]. As shown in [figures 11-13], upon selection of an icon group having only the objects A1-A4 in the same hierarchical structure, the first layout is changed to a second layout in a vertical row [paragraphs 119-120; figures 12-13]. The second layout contains descriptions of content associated with the icon group selected to the right of each object [figure 13]. This would help the user better identify the content associated with the objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide descriptions of the objects of Miyazaki-Murrett-Kwon to the right of the object group, as taught by Ohwa. This would help the user better identify the content associated with the objects.
	Similar arguments have been presented for independent claims 19 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-18 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Miyazaki, in view of Murrett, in view of Kwon, and further in view of Ohwa are considered to teach claim 1, and consequently, claims 2-18 are rejected.

Conclusion
ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178